                                                                                           FILED
                                                                                  2019 Nov-06 PM 02:37
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


DEREK DAVIS,                             )
                                         )
       Petitioner,                       )
                                         )
v.                                       )    Case No.: 4:18-cv-2060-MHH-SGC
                                         )
DHS/ICE, et al.,                         )
                                         )
       Respondents.                      )

                          MEMORANDUM OPINION
      This is an action on a petition for a writ of habeas corpus filed pursuant to 28

U.S.C. § 2241, challenging the legality of the petitioner’s continued detention by

federal immigration authorities pending his removal from the United States. On

October 8, 2019, the magistrate judge entered a report in which she recommended

that the Court dismiss this action without prejudice as moot because Mr. Davis has

been removed from the United States to the United Kingdom. (Doc. 31). On

October 25, 2019, the U.S. Postal Service returned Mr. Davis’s copy of the report

mailed to his last known address as undeliverable with the notation, “Released

9/5/2019.” The respondents have indicated the petitioner did not leave a forwarding

address (Doc. 30-1), and Mr. Davis has not supplied an updated address.

      Having reviewed the materials in the court record, the Court adopts the

magistrate judge’s report and accepts her recommendation. Accordingly, the Court
grants the respondents’ motion to dismiss and will dismiss Mr. Davis’s petition

without prejudice as moot. A separate order will be entered.

      The Court asks the Clerk to please serve a copy of this memorandum opinion

and the accompanying final judgment on counsel for the respondents. Because Mr.

Davis no longer is housed at the Etowah County Detention Center and has not

provided a forwarding address, service of the memorandum opinion and final

judgment on Mr. Davis at the detention center would be futile.

      DONE this 6th day of November, 2019.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                        2
